Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to amendment/arguments
2. 	Claims 2, 3, 5, 7, 10, 11, 13, 15, and 18-20 have been cancelled. Claims 1, 4, 6, 8-9, 12, 14, 16-17 and 21-23 are now pending in this office action. 

3. 	Applicant’s arguments with respect to the rejection of claims under 35 U.S.C. § 102 (a) (i) and 103(a) have been fully considered and found not to be persuasive. Please the response to the arguments below. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a)).

1. Regarding Applicants arguments of claim 1, on page 9, “There is no mention of an 'expert database' that itself comprises: (1) a helpfulness table, (2) a person table, (3) a relationship table, and (4) an expertise table, as claimed”. 
Examiner respectfully disagrees and maintains that, Neystadt do teach, an 'expert database' (Fig.1 element 122) comprising (2) a person table (Fig. 2 element 120), (3) a relationship table (Fig.4. element 408), and (4) an expertise table (Fig. 1 element 212), as claimed.
Neystadt does not explicitly teach, (1) a helpfulness table.

Further Ventilla et al also teaches, limitation “(2) a person table (Paragraph [0021]” a social affinity group of a user..”), (3) a relationship table” (Paragraph [0021] users with whom the user has relationships)
Therefore Neystadt and Ventilla combined teach the limitation.
Therefore, the rejection under 35 U.S.C. 103 is maintained.

2. Regarding Applicants arguments of claim 1, on page 10, “Notably, there is no mention of (1) an 'artificial intelligence system', (2) 'personality profiles from personality tests', (3) a 'correlation' of personality profiles from personality tests of a set of friends with helpfulness, (4) 'analyzing' a correlation of personality profiles from personality tests of a set of friends with helpfulness, or (5) an 'artificial intelligence system' analyzing a correlation of personality profiles from personality tests of a set of friends with helpfulness, as claimed. Instead, a 'ranked list of routing suggestions' is determined by a routing engine and returned to a conversation manager. 
Examiner respectfully disagrees and maintains that, Ventilla teaches, the claimed limitation. Paragraph [0045] the conversation manager 206 informs the asker of the topic(s) that were determined for the question, and provides the asker the opportunity to edit the topics. The conversation manager 206 issues a routing suggestion request to the routing engine 208. The routing engine 208 (Fig. 2 The routing engine 208. Even though there is no mention of artificial intelligence, Examiner interprets artificial intelligence or 
As point 2-5 above, Examiner interprets personality test is based on the Q and A of the user and the correlation is made with other users/set of friends with similar profiles and analyzing them to identify how helpful they are in responding/answering the questions posed by the user based on their previous responses).
Therefore Ventilla teaches the claimed limitation.
Therefore, the rejection under 35 U.S.C. 103 is maintained.

Regarding Applicants arguments of claim 1, on page 11, “Notably, there is no mention of (1) a 'returning' step/action, (2) a ranked set of friends, (3) 'the search results', 
Examiner respectfully disagrees and maintains that, Ventilla teaches, returning, by the computer system (Fig. 4)), the results that contain the ranked set of friends and the search results (Paragraph [0108 ranked list) from a set of search engines (Paragraph [0108] Fig. 4, generating the ranked list) for the query (Paragraph [0108 “…according to a user and category)".
Therefore Ventilla teaches the claimed limitation.
Therefore, the rejection under 35 U.S.C. 103 is maintained.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 4, 8, 9, 12, 16, 17, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Neystadt; Eugene (John) (US 20120209832 A1) in view of Ventilla; Max (US 20110106895 A1) and in further view of GANAPATHY; Subramaniam (US 20140122522 A1).

Regarding independent claim 1, Neystadt; Eugene (John) (US 20120209832 A1) teaches, a method for processing a query received through a network (Paragraph [0029] the connections may be made over network connections spanning long distances. Each embodiment may use different hardware, software, and interconnection architectures to achieve the described functions), the method comprising: identifying, by a computer system, a topic in the query  (Paragraph [0110] The category definition in the request may identify the scope of the topics for which the request applies. In some cases, the category definition may be broad, such as the general topic of photography, while in other cases, the category definition may be more narrow, such as a specific brand and model of a digital camera (i.e., identifying the topic from a query); 
identifying, by the computer system, a set of friends of a user from a set of social media networks in which the set of friends have an expertise in the topic identified in the query using an expert database in the computer system that identifies the set of friends of the user from the set of the social media networks, topics of expertise for the set of friends, and levels of expertise of the set of friends for the topics of expertise, … (Paragraph [0111] Using the category and user identifier, the user's social networks (Examiner interprets user’s social network contacts as friends 
returning, by the computer system, results that contain the ranked set of friends for the topic (Paragraph [0011] The system may create different results for different contexts or categories. Each context may be a different subject matter, use scenario, topic, or area for which the system may operate. Each person may have a reputation or expertise in different topics, each of which may be a different level of expertise. The system may return different results for a particular user based on the context of a query. For example, a query relating to photography may return a different ranked list of people than the same query but relating to nutrition. The differences may be in part related to the people's expertise or reputation in the various fields.  [0108] Embodiment 400 represents a simplified example of a method that generates a ranked list of people according to a user and category (i.e., user’s friends from user’s social 
receiving, by the computer system, search results from a set of search engines for the query (Paragraph [0108] Embodiment 400 represents a simplified example of a method that generates a ranked list of people according to a user and category. The ranked list may be consumed by various applications, such as search engines, retail sales sites, or other applications to present information to a specific user according to the user's contacts and trust in their social network (i.e., ranked list of search results are received from a set of search engines));
Neystadt et al fails to explicitly teach, ... wherein the expert database comprises a helpfulness table that identifies a likelihood the set of friends will respond to a request for information about the topic identified in the query based on an artificial intelligence system analyzing correlation of personality profiles from personality tests of the set of friends and helpfulness; ranking, by the computer system, the set of friends based on a level of the expertise of the set of friends for the topic and an availability of the set of friends to form a ranked set of friends; and wherein returning, by the computer system, the results that contain the ranked set of friends comprises: returning, by the computer system, the results that contain the ranked set of friends and the search results, wherein the expert database further comprises: a person table that stores (i) person identification information about the user and the set of friends and (ii) expertise access information that controls who can see expertise information about the set of friends; a relationship table that stores relationship information about relationships between the user and the set of friends based on the artificial intelligence system analyzing interactions themselves between the user and the set of friends to identify closeness of the user to each of the set of friends; and Page 2 of 13 Bostik et al. - 15/985,965an expertise table that stores the topics of expertise and the levels of expertise for each of the set of friends based on the artificial intelligence system detecting a level of expertise of each respective friend for one or more topics by uncovering relationships between certain words used by each respective friend surrounding the one or more topics of expertise.
Ventilla; Max (US 20110106895 A1) teaches, ... wherein the expert database comprises a helpfulness table that identifies a likelihood the set of friends will respond to a request for information about the topic identified in the query based on an artificial intelligence system analyzing correlation of personality profiles from personality tests of the set of friends and helpfulness (Paragraph [0045] the conversation manager 206 informs the asker of the topic(s) that were determined for the question, and provides the asker the opportunity to edit the topics. The conversation manager 206 issues a routing suggestion request to the routing engine 208. The routing engine 208 plays a role analogous to a ranking function in a corpus-based search engine (i.e., analyzing the of personality profiles from personality test) when a system is performing an action automatically without human interaction is artificial intelligence or 
ranking, by the computer system, the set of friends based on a level of the expertise of the set of friends for the topic and an availability of the set of friends to form a ranked set of friends (Paragraph [0075]-[0080] Ranking is performed by the routing engine 208 which determines an ordered list of users (or "candidate answerers") who should be contacted to answer a question given the asker of the question and the information about the question derived by the question analyzer 204. The core ranking function is, in some implementations, equation (2); the routing engine 208 can compute 
and wherein returning, by the computer system, the results that contain the ranked set of friends comprises: returning, by the computer system, the results that contain the ranked set of friends and the search results (Paragraph [0060] a user may be searching the World Wide Web for some information. A search engine may gather some search results, but may filter and organize the search results with the ranked list of people (i.e., set of friends) to present results that are customized or relevant to the user), wherein the expert database further comprises: a person table that stores (i) person identification information about the user and the set of friends (Paragraph [0021] a social affinity group of a user is a group of other users with whom the user has relationships known by a system. The relationships can be implicit or explicit, and in either case the relationships identify the group of users and the user as a proper subset of users of a network. Examples of groups identified by explicit relationships include users belonging to a "friends lists" of a user in a social network (i.e., person identification of user and the set of friends), users that are "linked to" a user in a professional network, and users that otherwise explicitly identify themselves as belonging to a group so as to form a group that is distinct from the larger group of all users. Other types of explicit and implicit relationships are possible. A degree of social indirection between a user and a member 
and Page 2 of 13 Bostik et al. - 15/985,965an expertise table that stores the topics of expertise and the levels of expertise for each of the set of friends based on the artificial intelligence system detecting a level of expertise of each respective friend for one or more topics by uncovering relationships between certain words used by each respective friend surrounding the one or more topics of expertise (Paragraphs [0076], [0077] Topic Expertise: The routing engine 208 finds the subset of users who are semantic matches to the question: those users whose associated topics indicate expertise relevant to the topics which the question is about (Examiner interprets “uncovering relationships between certain words” as semantic analysis to find what the question is about and based on semantic analysis the system finds users with similar topics and the level of expertize). Users whose associated topics are closer matches to the question's topics are given higher rank. For questions which are location-sensitive, only users with matching locations in their profiles are considered. [0075] factors that can determine this ranking of users are Topic Expertise p(u.sub.i|q), Connectedness p(u.sub.i|j.sub.i), and Availability. Also see Paragraph [0081], [0082] which stores/archives one or more topics that can be determined for each answer and the answerer. [0085] FIG. 3 is a flowchart of an example 
Therefore it would have been obvious to one of the ordinarily skilled in the art at the time of the filing of the invention to have modified the teachings of Neystadt et al by providing methods that include the actions of receiving a question from an asker in which the question is associated with one or more topics; ranking candidate answerers based at least partly on each answerer's respective relationship to the asker and a respective probability that the answerer will provide a satisfactory answer to the question; sending the question successively to groups of one or more candidate answerers according to the ranking until an answer is received from a particular one of the candidate answerers; and sending to the asker the received answer and information that identifies the particular answerer. Other embodiments of this aspect include corresponding systems, apparatus, 
It would have been obvious to one of the ordinary skill in the art, to provide a method which can be implemented so as to realize one or more of the following advantages. In various aspects, users can ask a question, either by instant message, email, web input, text message, or voice, for example. The system then routes the question to a person in the user's social affinity group most likely to be able to answer that question as taught by Ventilla et al (Paragraph [0009]).
Neystadt et al and Ventilla et al fails to explicitly teach, (ii) expertise access information that controls who can see expertise information about the set of friends; a relationship table that stores relationship information about relationships between the user and the set of friends based on the artificial intelligence system analyzing interactions themselves between the user and the set of friends to identify closeness of the user to each of the set of friends.
GANAPATHY; Subramaniam (US 20140122522 A1) teaches, (ii) expertise access information that controls who can see expertise information about the set of friends (Paragraph [0040] When it is determined that the anonymous contacts' personal online activity contains information that may help answer the user's query, the contact is automatically notified of the user's query via a private notification (The anonymous contacts are associated with the user, but they are selected based on their personal online activity, rather than public online activity as taught in Paragraph [0039] which is controlling the access information). The notification may include the user's query. For example, the query and notification may be sent to the identified contact via a private 
a relationship table that stores relationship information about relationships between the user and the set of friends based on the artificial intelligence system analyzing interactions themselves between the user and the set of friends to identify closeness of the user to each of the set of friends  (Paragraph [0054] According to an aspect of the disclosed technology, identified contacts may be filtered based on additional parameters such as geography, affinity scores, frequency of communication, or other factors. That is, contacts who are geographically closer to a user may be preferable when the user is searching for local information. Also, contacts with whom the user interacts frequently may be deemed preferable to contacts who rarely interact with the user. Contacts who appear to be closer connected to the user and have a higher affinity score may be rated higher than other contacts (i.e., identifying the contacts based on frequency of communication between the user and user’s contacts to identify the closeness)).

It would have been obvious to one of the ordinary skill in the art, to provide a method to anonymize the contact’s identity. By doing so, anonymous contacts are not openly recommended to the user, to help safeguard the anonymous contacts' privacy. The anonymous contacts are associated with the user, but they are selected based on their personal online activity, rather than public online activity. Relevant personal online activity that is used to identify anonymous contacts may include private social network posts, web browsing history, or privately shared photos, for example as taught by GANAPATHY et al (Paragraph [0039]).

Regarding dependent claim 4, Neystadt et al, Ventilla et al and GANAPATHY et al teach, the method of claim 1. 
Ventilla et al further teaches, wherein the expert database further comprises: an availability table that stores availability information for the set of friends based on the artificial intelligence system determining how soon the information about the topic identified in the query is needed by analyzing wording of the query (Paragraphs [0075] Ranking is performed by the routing engine 208 which determines an ordered list of users (or "candidate answerers") who should be contacted to answer a question given the asker of the question and the information about the question derived by the question analyzer 204. The core ranking function is, in some implementations, 
  
Regarding dependent claim 8, Neystadt et al, Ventilla et al and GANAPATHY et al teach, the method of claim 1. 
Neystadt et al further teaches, further comprising: identifying a friend for the user (Paragraph [0111] Using the category and user identifier, the user's social networks (Examiner interprets user’s social network contacts as friends) may be searched for people who have influence in the category. Some embodiments may include a user's public and private social networks. When a user's private social networks are accessed, the user may give permission for the private social networks to be accessed. Also see Abstract); 
obtaining data for the friend from social media sources on a network data processing system (Paragraph [0014] A person's reputation in a context may be determined through the person's online activity and reputation within the context (i.e., obtaining data for a friend). A person who has a high degree of activity in the context and/or enjoys a quality reputation in the context can be considered an influencer in the field. The person's activity may be determined through many different online activities, including blog postings, comments left on other blogs, activity on public forums, conference attendance, and other public activities. In cases where a person's permission 
Page 3 of 11 Bostick et al. - 15/985,965determining a set of the topics of expertise for the friend using the data for the friend obtained from the social media sources (Paragraph [0011] The system may create different results for different contexts or categories. Each context may be a different subject matter, use scenario, topic, or area for which the system may operate. Each person may have a reputation or expertise in different topics, each of which may be a different level of expertise. The system may return different results for a particular user based on the context of a query. For example, a query relating to photography may return a different ranked list of people than the same query but relating to nutrition. The differences may be in part related to the people's expertise or reputation in the various fields. Also see Paragraph [0031] Influencers may be persons whose reputation and influence may be valued by the user. The influence may be based on the person's activities on the world wide web, various databases, as well as activities in various social network. For example, a person who writes articles for weblogs or other publications, or a person who comments or participates in online discussions may be considered to have expertise in certain categories or contexts. Various metric may include the number of publications on the topic, the frequency of publication, the frequency of publication compared to other people in the same or different categories, or other metrics);
determining a set of the levels of expertise for each topic in the set of the topics of expertise by applying a classification to the data (Fig. 2 element 210, Paragraph [0066] In order to determine a ranked list of persons on demand, a search may be for persons who have some reputation or social network activity relating to a specific 
and updating the expert database to include an identification of the friend, the set of the topics of expertise for the friend, and the set of the levels of expertise for the set of the topics of expertise (Paragraph [0081] a person's expertise may be increased or decreased based on positive or negative affiliations or feedback. Some such embodiments may update a person's expertise level over time).

Regarding independent claim 9, Neystadt; Eugene (John) (US 20120209832 A1) teaches, a search augmentation system comprising: a computer system (Fig. 1 Paragraph [0042] The hardware components 104 may represent a typical architecture of a computing device, such as a desktop or server computer); 
and an expert identifier running on the computer system, wherein the expert identifier identifies a topic in a query (Paragraph [0110] The category definition in the request may identify the scope of the topics for which the request applies. In some cases, the category definition may be broad, such as the general topic of photography, while in other cases, the category definition may be more narrow, such as a specific brand and model of a digital camera (i.e., identifying the topic from a query); 
identifies a set of friends of a user from a set of social media networks in which the set of friends have an expertise in the topic identified in the query using an expert database in the computer system that identifies the set of friends of the user from the set of the social media networks, topics of expertise for the set of friends, and levels of expertise of the set of friends for the topics of expertise, … (Paragraph [0111] Using the category and user identifier, the user's social networks (Examiner interprets user’s social network contacts as friends as defined in paragraph [0055] of the specification) may be searched for people who have influence in the category. Some embodiments may include a user's public and private social networks. When a user's private social networks are accessed, the user may give permission for the private social networks to be accessed. Also see Paragraph [0003], [0011] A ranked set of people may be calculated from a reputation or influence rating for specific categories. The ranked set of people may be tailored for a specific user by selecting those people from a user's social network that have influence in a given category. The group of people may be ranked based on the user's trust in the people, as well as the people's expertise or influence in the category (i.e., level of expertise for a given topic). The ranked set of people may be consumed by various applications that may personalize information 
ranks the set of friends based on a level of the expertise of the set of friends for the topic and an availability of the set of friends to form a ranked set of friends (Paragraph [0075]-[0080] Ranking is performed by the routing engine 208 which determines an ordered list of users (or "candidate answerers") who should be contacted to answer a question given the asker of the question and the information about the question derived by the question analyzer 204. The core ranking function is, in some implementations, equation (2); the routing engine 208 can compute equation (2) for candidate answerers and sort the candidate answerers according to their scores. In various implementations, factors that can determine this ranking of users are Topic Expertise p(u.sub.i|q), Connectedness p(u.sub.i|j.sub.i), and Availability (i.e., ranking by the routing engine is performed based on the level of expertise in the topic and availability of the set of friends based on the connectedness/affinity between the user and the expert));
…wherein the expert identifier receives search results from a set of search engines for the query (Paragraph [0108] Embodiment 400 represents a simplified example of a method that generates a ranked list of people according to a user and category. The ranked list may be consumed by various applications, such as a search engines, retail sales sites, or other applications to present information to a specific user according to the user's contacts and trust in their social network (i.e., ranked list of search results are received from a set of search engines));
… wherein the expert database comprises a helpfulness table that identifies a likelihood the set of friends will respond to a request for information about the topic identified in the query based on an artificial intelligence system analyzing correlation of personality profiles from personality tests of the set of friends and helpfulness; and returns results that contain the ranked set of friends for the topic, … the expert identifier returns the results that contain the ranked set of friends and the search results, wherein the expert database further comprises: a person table that stores (i) person identification information about the user and the set of friends and (ii) expertise access information that controls who can see expertise information about the set of friends; a relationship table that stores relationship information about relationships between the user and the set of friends based on the artificial intelligence system analyzing interactions themselves between the user and the set of friends to identify closeness of the user to each of the set of friends; and an expertise table that stores the topics of expertise and the levels of expertise for each of the set of friends based on the artificial intelligence system detecting a level of expertise of each Page 4 of 13 Bostik et al. - 15/985,965respective friend for one or more topics by uncovering relationships between certain words used by each respective friend surrounding the one or more topics of expertise.
Ventilla; Max (US 20110106895 A1) teaches, ,… wherein the expert database comprises a helpfulness table that identifies a likelihood the set of friends will respond to a request for information about the topic identified in the query based on an artificial intelligence system analyzing correlation of personality profiles from personality tests of the set of friends and helpfulness (Paragraph [0045] the conversation manager 206 informs the asker of the topic(s) that were determined for the question, and provides the asker the opportunity to edit the topics. The conversation manager 206 issues a routing suggestion request to the routing engine 208. The routing engine 208 plays a role analogous to a ranking function in a corpus-based search engine (i.e., analyzing the of personality profiles from personality test) when a system is performing an action automatically without human interaction is artificial intelligence or machine learning). The routing engine 208 accesses the inverted index 222 and the social graph 224 for a list of candidate answerers, and ranks them to reflect how well the routing engine 208 believes they can answer the question, and how good of a match they are for the asker. The routing engine 208 returns a ranked list of routing suggestions to the conversation manager 206, which then contacts the candidate answerers in order to obtain an answer to the question. In some implementations, if a candidate answerer declines to answer a question or does so ineffectively (e.g., providing a terse or cryptic answer), the routing engine 208 can note such and potentially rank the user lower in future ranked lists of candidate answerers for the same or similar topics (i.e., identifying a set of friends who are helpful and will respond to a request of information which is stored in a database which is  analyzing correlation of personality profiles from personality test of the set of friends based on questions posed by the system and the answers provided by the candidate answerers. Examiner interprets personality test is based on the Q and A of the user and the correlation is made with other users/set of friends with similar profiles and analyzing them to identify how helpful they are in responding/answering the questions posed by the user based on their previous responses);
and returns results that contain the ranked set of friends for the topic, … the expert identifier returns the results that contain the ranked set of friends and the search results Paragraph [0060] a user may be searching the World Wide Web for some information. A search engine may gather some search results, but may filter and organize the search results with the ranked list of people (i.e., set of friends) to present results that are customized or relevant to the user), wherein the expert database further comprises: a person table that stores (i) person identification information about the user and the set of friends (Paragraph [0021] a social affinity group of a user is a group of other users with whom the user has relationships known by a system. The relationships can be implicit or explicit, and in either case the relationships identify the group of users and the user as a proper subset of users of a network. Examples of groups identified by explicit relationships include users belonging to a "friends lists" of a user in a social network (i.e., person identification of user and the set of friends), users that are "linked to" a user in a professional network, and users that otherwise explicitly identify themselves as belonging to a group so as to form a group that is distinct from the larger group of all users. Other types of explicit and implicit relationships are possible. A degree of social indirection between a user and a member of the user's social affinity group is a number of intermediate relationships between the two. For example, in the case of explicit "friend list" type relationships, the degree of social indirection is 0 if the member is the user's friend, 1 if the member is a friend of a friend of the user, 2 if the member is a friend of a friend of a friend of the user, and so on (i.e., relationship information about user and the set of friends based on degree of social indirection). The same applies for implicit relationships and combinations of implicit and explicit types of relationships);
and an expertise table that stores the topics of expertise and the levels of expertise for each of the set of friends based on the artificial intelligence system detecting a level of expertise of each Page 4 of 13 Bostik et al. - 15/985,965respective friend for one or more topics by uncovering relationships between certain words used by each respective friend surrounding the one or more topics of expertise (Paragraphs [0076], [0077] Topic Expertise: The routing engine 208 finds the subset of users who are semantic matches to the question: those users whose associated topics indicate expertise relevant to the topics which the question is about (Examiner interprets “uncovering relationships between certain words” as semantic analysis to find what the question is about and based on semantic analysis the system finds users with similar topics and the level of expertize). Users whose associated topics are closer matches to the question's topics are given higher rank. For questions which are location-sensitive, only users with matching locations in their profiles are considered. [0075] factors that can determine this ranking of users are Topic Expertise p(u.sub.i|q), Connectedness p(u.sub.i|j.sub.i), and Availability. Also see Paragraph [0081], [0082] which stores/archives one or more topics that can be determined for each answer and the answerer. [0085] FIG. 3 is a flowchart of an example technique for providing a question to an answerer. A question is received, e.g., by the conversation manager 206, from an asker in which the question is associated with one or more topics (302). The topics can be determined by the question analyzer 204, for example. Candidate answerers are ranked, e.g., by the routing engine 208, based at least partly on each answerer's respective relationship to the asker and a respective probability that the answerer will provide a satisfactory answer to the question (304) (i.e., providing a satisfactory answer is based on the level of expertise the answerer has). The question 
Therefore it would have been obvious to one of the ordinarily skilled in the art at the time of the filing of the invention to have modified the teachings of Neystadt et al by providing methods that include the actions of receiving a question from an asker in which the question is associated with one or more topics; ranking candidate answerers based at least partly on each answerer's respective relationship to the asker and a respective probability that the answerer will provide a satisfactory answer to the question; sending the question successively to groups of one or more candidate answerers according to the ranking until an answer is received from a particular one of the candidate answerers; and sending to the asker the received answer and information that identifies the particular answerer. Other embodiments of this aspect include corresponding systems, apparatus, and computer programs, configured to perform the actions of the methods, encoded on computer storage devices as taught by Ventilla et al (Paragraph [0007]). 
It would have been obvious to one of the ordinary skill in the art, to provide a method which can be implemented so as to realize one or more of the following advantages. In various aspects, users can ask a question, either by instant message, email, web input, text message, or voice, for example. The system then routes the 
Neystadt et al and Ventilla et al fails to explicitly teach, (ii) expertise access information that controls who can see expertise information about the set of friends; a relationship table that stores relationship information about relationships between the user and the set of friends based on the artificial intelligence system analyzing interactions themselves between the user and the set of friends to identify closeness of the user to each of the set of friends.
GANAPATHY; Subramaniam (US 20140122522 A1) teaches, (ii) expertise access information that controls who can see expertise information about the set of friends (Paragraph [0040] When it is determined that the anonymous contacts' personal online activity contains information that may help answer the user's query, the contact is automatically notified of the user's query via a private notification (The anonymous contacts are associated with the user, but they are selected based on their personal online activity, rather than public online activity as taught in Paragraph [0039] which is controlling the access information). The notification may include the user's query. For example, the query and notification may be sent to the identified contact via a private message at a social networking site or another online account such as a web browser. The user, however, is not aware of the private notifications to the anonymous contacts. Anonymous contacts are not known by the user until the anonymous contact answers the user's query and agrees to have his identity disclosed. According to an aspect of the disclosed subject matter, private notifications to anonymous contacts may include a request for authorization to provide the contact's answer to the user. Once the 
a relationship table that stores relationship information about relationships between the user and the set of friends based on the artificial intelligence system analyzing interactions themselves between the user and the set of friends to identify closeness of the user to each of the set of friends Paragraph [0054] According to an aspect of the disclosed technology, identified contacts may be filtered based on additional parameters such as geography, affinity scores, frequency of communication, or other factors. That is, contacts who are geographically closer to a user may be preferable when the user is searching for local information. Also, contacts with whom the user interacts frequently may be deemed preferable to contacts who rarely interact with the user. Contacts who appear to be closer connected to the user and have a higher affinity score may be rated higher than other contacts (i.e., identifying the contacts based on frequency of communication between the user and user’s contacts to identify the closeness)).
Therefore it would have been obvious to one of the ordinarily skilled in the art at the time of the filing of the invention to have modified the teachings of Neystadt et al and Ventilla et al by providing methods where the expertise access information is controlled based on public and private activity as taught by GANAPATHY et al (Paragraph [0040]).
It would have been obvious to one of the ordinary skill in the art, to provide a method to anonymize the contact’s identity. By doing so, anonymous contacts are not openly recommended to the user, to help safeguard the anonymous contacts' privacy. 

Regarding dependent claim 12, Neystadt et al, Ventilla et al and GANAPATHY et al teach, the search augmentation system of claim 9. 
Ventilla et al further teaches, wherein the expert database further comprises: an availability table that stores availability information for the set of friends based on the artificial intelligence system determining how soon the information about the topic identified in the query is needed by analyzing wording of the query (Paragraphs [0075] Ranking is performed by the routing engine 208 which determines an ordered list of users (or "candidate answerers") who should be contacted to answer a question given the asker of the question and the information about the question derived by the question analyzer 204. The core ranking function is, in some implementations, equation (2); the routing engine 208 can compute equation (2) for candidate answerers and sort the candidate answerers according to their scores. In various implementations, factors that can determine this ranking of users are Topic Expertise p(u.sub.i|q), Connectedness p(u.sub.i|j.sub.i), and Availability.  [0078] Availability: Third, the routing engine 208 prioritizes candidate answerers in such a way so as to optimize the chances that the present question will be answered, while also preserving the available set of answerers as much as possible by spreading out the answering load across the user 

Regarding dependent claim 16, Neystadt et al, Ventilla et al and GANAPATHY et al teach, the search augmentation system of claim 9. 
wherein the expert identifier identifies a friend for the user (Paragraph [0111] Using the category and user identifier, the user's social networks (Examiner interprets user’s social network contacts as friends) may be searched for people who have influence in the category. Some embodiments may include a user's public and private social networks. When a user's private social networks are accessed, the user may give permission for the private social networks to be accessed. Also see Abstract); 
obtains data for the friend from social media sources on a network data processing system (Paragraph [0014] A person's reputation in a context may be determined through the person's online activity and reputation within the context (i.e., obtaining data for a friend). A person who has a high degree of activity in the context and/or enjoys a quality reputation in the context can be considered an influencer in the field. The person's activity may be determined through many different online activities, including blog postings, comments left on other blogs, activity on public forums, conference attendance, and other public activities. In cases where a person's permission is obtained, the person's activities may be determined through private correspondence, including email communications, instant messages, or other information);
determines a set of the topics of expertise for the friend using the data for the friend obtained from the social media sources (Paragraph [0011] The system may create different results for different contexts or categories. Each context may be a different subject matter, use scenario, topic, or area for which the system may operate. Each person may have a reputation or expertise in different topics, each of which may be a different level of expertise. The system may return different results for a particular user 
determines a set of the levels of expertise for each topic in the set of the topics of expertise by applying a classification to the data (Fig. 2 element 210, Paragraph [0066] In order to determine a ranked list of persons on demand, a search may be for persons who have some reputation or social network activity relating to a specific category. The persons identified during the search may be classified according to the influencer score and the relationships to the user may be given a trust score. The combined influencer score and trust score may be used to generate the ranked list of persons. [0069] Embodiment 200 illustrates a simplified example of a method by which experts may be identified and analyzed. The people may be identified and analyzed per category according to a category database. In many cases, a person's reputation in one category may be substantially different from the same person's reputation in another category. Also see Paragraph [0104] An influencer factor may be determined in block 
and updates the expert database to Page 5 of 11 Bostick et al. - 15/985,965include an identification of the friend, the set of the topics of expertise for the friend, and the set of the levels of expertise for the set of the topics of expertise (Paragraph [0081] a person's expertise may be increased or decreased based on positive or negative affiliations or feedback. Some such embodiments may update a person's expertise level over time).

Regarding independent claim 17, Neystadt; Eugene (John) (US 20120209832 A1) teaches, a computer program product for processing a query received through a network, the computer program product comprising: a computer-readable storage media (Paragraph [0043]); 
first program code, stored on the computer-readable storage media, for identifying a topic in the query (Paragraph [0110] The category definition in the request may identify the scope of the topics for which the request applies. In some cases, the category definition may be broad, such as the general topic of photography, while in other cases, the category definition may be more narrow, such as a specific brand and model of a digital camera (i.e., identifying the topic from a query); 
second program code, stored on the computer-readable storage media, for identifying a set of friends of a user from a set of social media networks in which the set of friends have an expertise in the topic identified in the query using an expert database that identifies the set of friends of the user from the set of the social media networks, topics of expertise for the set of friends, and levels of expertise of the set of friends for the topics of expertise, … (Paragraph [0111] Using the category and user identifier, the user's social networks (Examiner interprets user’s social network contacts as friends as defined in paragraph [0055] of the specification) may be searched for people who have influence in the category. Some embodiments may include a user's public and private social networks. When a user's private social networks are accessed, the user may give permission for the private social networks to be accessed. Also see Paragraph [0003], [0011] A ranked set of people may be calculated from a reputation or influence rating for specific categories. The ranked set of people may be tailored for a specific user by selecting those people from a user's social network that have influence in a given category. The group of people may be ranked based on the user's trust in the people, as well as the people's expertise or influence in the category (i.e., level of expertise for a given topic). The ranked set of people may be consumed by various applications that may personalize information based on the user's social network (various metrics such as reputation, influence can be used to determine expertize of a person in the field/topic);
fourth program code, stored on the computer-readable storage media, for returning results that contain the ranked set of friends for the topic (Paragraph [0011] The system may create different results for different contexts or categories. Each context may be a different subject matter, use scenario, topic, or area for which the system may operate. Each person may have a reputation or expertise in different topics, each of which may be a different level of expertise. The system may return different ;
receiving search results from a set of search engines for the query (Paragraph [0108] Embodiment 400 represents a simplified example of a method that generates a ranked list of people according to a user and category. The ranked list may be consumed by various applications, such as a search engines, retail sales sites, or other applications to present information to a specific user according to the user's contacts and trust in their social network (i.e., ranked list of search results are received from a set of search engines));
Neystadt et al fails to explicitly teach, …wherein the expert database comprises a helpfulness table that identifies a likelihood the set of friends will respond to a request for information about the topic identified in the query based on an artificial intelligence system analyzing correlation of personality profiles from personality tests of the set of friends and helpfulness; third program code, stored on the computer-readable storage media, for ranking the set of friends based on a level of the expertise of the set of friends for the topic and an availability of the set of friends to form a ranked set of friends; and fifth program code, stored on the computer-readable storage media, …; and wherein the fourth program code comprises: program code, stored on the computer-readable storage media, for returning the results that contain the ranked set of friends and the search results, wherein the expert database further comprises: Page 6 of 11 Bostick et al. - 15/985,965a person table that stores (i) person identification information about the user and the set of friends and (ii) expertise access information that controls who can see expertise information about the set of friends; a relationship table that stores relationship information about relationships between the user and the set of friends based on the artificial intelligence system analyzing interactions themselves between the user and the set of friends to identify closeness of the user to each of the set of friends; and an expertise table that stores the topics of expertise and the levels of expertise for each of the set of friends based on the artificial intelligence system detecting a level of expertise of each respective friend for one or more topics by uncovering relationships between certain words used by each respective friend surrounding the one or more topics of expertise.  
Ventilla; Max (US 20110106895 A1) teaches, …wherein the expert database comprises a helpfulness table that identifies a likelihood the set of friends will respond to a request for information about the topic identified in the query based on an artificial intelligence system analyzing correlation of personality profiles from personality tests of the set of friends and helpfulness (Paragraph [0045] In some implementations, the conversation manager 206 informs the asker of the topic(s) that were determined for the question, and provides the asker the opportunity to edit the topics. The conversation manager 206 issues a routing suggestion request to the routing engine 208. The routing engine 208 plays a role analogous to a ranking function in a corpus-based search engine (i.e., when a system is performing an action automatically without human interaction is artificial intelligence or machine learning). The routing engine 208 accesses the inverted index 222 and the social graph 224 for a list of candidate answerers, and ranks them to reflect how well the routing engine 208 believes they can answer the question, and how good of a match they are for the asker. The routing engine 208 returns a ranked list of routing suggestions to the conversation manager 206, which then contacts the candidate answerers in order to obtain an answer to the question. In some implementations, if a candidate answerer declines to answer a question or does so ineffectively (e.g., providing a terse or cryptic answer), the routing engine 208 can note such and potentially rank the user lower in future ranked lists of candidate answerers for the same or similar topics (i.e., identifying a set of friends who are helpful and will respond to a request of information which is stored in a database which is  analyzing correlation of personality profiles from personality test of the set of friends. Based on specification Paragraph [0083] personality profile from a personality test can be used to determine helpfulness. Examiner interprets personality test is based on the Q and A of the user and the correlation is made with other users/set of friends with similar profiles and how helpful they are in responding/answering the questions posed by the user);
third program code, stored on the computer-readable storage media, for ranking the set of friends based on a level of the expertise of the set of friends for the topic and an availability of the set of friends to form a ranked set of friends (Paragraph [0075]-[0080] Ranking is performed by the routing engine 208 which determines an ordered list of users (or "candidate answerers") who should be contacted to answer a question given the asker of the question and the information about the question derived by the question analyzer 204. The core ranking function is, in some implementations, equation (2); the routing engine 208 can compute equation (2) for candidate answerers and sort the candidate answerers according to their scores. In various implementations, factors that can determine this ranking of users are Topic Expertise p(u.sub.i|q), Connectedness p(u.sub.i|j.sub.i), and Availability (i.e., ranking by the routing engine is performed based on the level of expertise in the topic and availability of the set of friends based on the connectedness/affinity between the user and the expert));
and fifth program code, stored on the computer-readable storage media, for receiving search results from a set of search engines for the query; and wherein the fourth program code comprises: program code, stored on the computer-readable storage media, for returning the results that contain the ranked set of friends and the search results (Paragraph [0060] a user may be searching the World Wide Web for some information. A search engine may gather some search results, but may filter and organize the search results with the ranked list of people (i.e., set of friends) to present results that are customized or relevant to the user), wherein the expert database further comprises: Page 6 of 11 Bostick et al. - 15/985,965a person table that stores (i) person identification information about the user and the set of friends (Paragraph [0021] a social affinity group of a user is a group of other users with whom the user has relationships known by a system. The relationships can be implicit or explicit, and in either case the relationships identify the group of users and the user as a proper subset of users of a network. Examples of groups identified by explicit relationships include users belonging to a "friends lists" of a user in a social network (i.e., person identification of user and the set of friends), users that are "linked to" a user in a professional network, and users that otherwise explicitly identify themselves as belonging to a group so as to form a group that is distinct from the larger group of all users. Other types of explicit and implicit relationships are possible. A degree of social indirection between a user and a member of the user's social affinity group is a number of intermediate relationships between the two. For example, in the case of explicit "friend list" type relationships, the degree of social indirection is 0 if the member is the user's friend, 1 if the member is a friend of a friend of the user, 2 if the member is a friend of a friend of a friend of the user, and so on (i.e., relationship information about user and the set of friends based on degree of social indirection). The same applies for implicit relationships and combinations of implicit and explicit types of relationships);
and an expertise table that stores the topics of expertise and the levels of expertise for each of the set of friends based on the artificial intelligence system detecting a level of expertise of each respective friend for one or more topics by uncovering relationships between certain words used by each respective friend surrounding the one or more topics of expertise (Paragraphs [0076], [0077] Topic Expertise: The routing engine 208 finds the subset of users who are semantic matches 

It would have been obvious to one of the ordinary skill in the art, to provide a method which can be implemented so as to realize one or more of the following advantages. In various aspects, users can ask a question, either by instant message, email, web input, text message, or voice, for example. The system then routes the question to a person in the user's social affinity group most likely to be able to answer that question as taught by Ventilla et al (Paragraph [0009]).
Neystadt et al and Ventilla et al fails to explicitly teach, and (ii) expertise access information that controls who can see expertise information about the set of friends; a relationship table that stores relationship information about relationships between the user and the set of friends based on the artificial intelligence system analyzing interactions themselves between the user and the set of friends to identify closeness of the user to each of the set of friends.
GANAPATHY; Subramaniam (US 20140122522 A1) teaches, ii) expertise access information that controls who can see expertise information about the set of friends (Paragraph [0040] When it is determined that the anonymous contacts' personal online activity contains information that may help answer the user's query, the contact is automatically notified of the user's query via a private notification (The anonymous contacts are associated with the user, but they are selected based on their personal online activity, rather than public online activity as taught in Paragraph [0039] which is controlling the access information). The notification may include the user's query. For example, the query and notification may be sent to the identified contact via a private message at a social networking site or another online account such as a web browser. The user, however, is not aware of the private notifications to the anonymous contacts. Anonymous contacts are not known by the user until the anonymous contact answers the user's query and agrees to have his identity disclosed. According to an aspect of the disclosed subject matter, private notifications to anonymous contacts may include a request for authorization to provide the contact's answer to the user. Once the authorization is received, the answer may be published in the contact's social network stream, the user's social network stream or another online account of the user. Also see Paragraph [0023]); 
a relationship table that stores relationship information about relationships between the user and the set of friends based on the artificial intelligence system analyzing interactions themselves between the user and the set of friends to identify closeness of the user to each of the set of friends (Paragraph [0054] According to an aspect of the disclosed technology, identified contacts may be filtered based on additional parameters such as geography, affinity scores, frequency of communication, or other factors. That is, contacts who are geographically closer to a user may be preferable when the user is searching for local information. Also, contacts with whom the user interacts frequently may be deemed preferable to contacts who rarely interact with the user. Contacts who appear to be closer connected to the user and have a higher affinity score may be rated higher than other contacts (i.e., identifying the contacts based on frequency of communication between the user and user’s contacts to identify the closeness)).
Therefore it would have been obvious to one of the ordinarily skilled in the art at the time of the filing of the invention to have modified the teachings of Neystadt et al and Ventilla et al by providing methods where the expertise access information is controlled based on public and private activity as taught by GANAPATHY et al (Paragraph [0040]).
It would have been obvious to one of the ordinary skill in the art, to provide a method to anonymize the contact’s identity. By doing so, anonymous contacts are not openly recommended to the user, to help safeguard the anonymous contacts' privacy. The anonymous contacts are associated with the user, but they are selected based on their personal online activity, rather than public online activity. Relevant personal online activity that is used to identify anonymous contacts may include private social network posts, web browsing history, or privately shared photos, for example as taught by GANAPATHY et al (Paragraph [0039]).
  

Ventilla et al further teaches, wherein the expert database further comprises: an availability table that stores availability information for the set of friends based on the artificial intelligence system determining how soon the information about the topic identified in the query is needed by analyzing wording of the query Paragraphs [0075] Ranking is performed by the routing engine 208 which determines an ordered list of users (or "candidate answerers") who should be contacted to answer a question given the asker of the question and the information about the question derived by the question analyzer 204. The core ranking function is, in some implementations, equation (2); the routing engine 208 can compute equation (2) for candidate answerers and sort the candidate answerers according to their scores. In various implementations, factors that can determine this ranking of users are Topic Expertise p(u.sub.i|q), Connectedness p(u.sub.i|j.sub.i), and Availability.  [0078] Availability: Third, the routing engine 208 prioritizes candidate answerers in such a way so as to optimize the chances that the present question will be answered, while also preserving the available set of answerers as much as possible by spreading out the answering load across the user base. This involves factors such as prioritizing users who are currently online (e.g., via instant messaging presence data, smart phone usage, and so on), who are historically active at the present time-of-day, and who have not been contacted recently with a request to answer a question.  [0080] Given this ordered list of candidate answerers, the routing engine 208 can in some implementations filter out candidate answerers who should not be contacted according to guidelines for preserving a high-quality user 

Regarding dependent claim 23, Neystadt et al, Ventilla et al and GANAPATHY et al teach, the computer program product of claim 17. 
Neystadt et al further teaches, further comprising: program code, stored on the computer-readable storage media, for identifying a friend for the user (Paragraph [0111] Using the category and user identifier, the user's social networks (Examiner interprets user’s social network contacts as friends) may be searched for people who have influence in the category. Some embodiments may include a user's public and private social networks. When a user's private social networks are accessed, 
Page 7 of 11Bostick et al. - 15/985,965program code, stored on the computer-readable storage media, for obtaining data for the friend from social media sources on a network data processing system (Paragraph [0014] A person's reputation in a context may be determined through the person's online activity and reputation within the context (i.e., obtaining data for a friend). A person who has a high degree of activity in the context and/or enjoys a quality reputation in the context can be considered an influencer in the field. The person's activity may be determined through many different online activities, including blog postings, comments left on other blogs, activity on public forums, conference attendance, and other public activities. In cases where a person's permission is obtained, the person's activities may be determined through private correspondence, including email communications, instant messages, or other information); 
program code, stored on the computer-readable storage media, for determining a set of the topics of expertise for the friend using the data for the friend obtained from the social media sources (Paragraph [0011] The system may create different results for different contexts or categories. Each context may be a different subject matter, use scenario, topic, or area for which the system may operate. Each person may have a reputation or expertise in different topics, each of which may be a different level of expertise. The system may return different results for a particular user based on the context of a query. For example, a query relating to photography may return a different ranked list of people than the same query but relating to nutrition. The differences may be in part related to the people's expertise or reputation in the various 
program code, stored on the computer-readable storage media, for determining a set of the levels of expertise for each topic in the set of the topics of expertise by applying a classification to the data (Fig. 2 element 210, Paragraph [0066] In order to determine a ranked list of persons on demand, a search may be for persons who have some reputation or social network activity relating to a specific category. The persons identified during the search may be classified according to the influencer score and the relationships to the user may be given a trust score. The combined influencer score and trust score may be used to generate the ranked list of persons. [0069] Embodiment 200 illustrates a simplified example of a method by which experts may be identified and analyzed. The people may be identified and analyzed per category according to a category database. In many cases, a person's reputation in one category may be substantially different from the same person's reputation in another category. Also see Paragraph [0104] An influencer factor may be determined in block 314. The influencer factor may be a rating that indicates the relative strength of the influencer within the category (level of expertise for a topics in that category). In some 
and program code, stored on the computer-readable storage media, for updating the expert database to include an identification of the friend, the set of the topics of expertise for the friend, and the set of the levels of expertise for the set of the topics of expertise (Paragraph [0081] a person's expertise may be increased or decreased based on positive or negative affiliations or feedback. Some such embodiments may update a person's expertise level over time).

5. 	Claims 6, 14 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Neystadt; Eugene (John) (US 20120209832 A1) in view of Ventilla; Max (US 20110106895 A1), GANAPATHY; Subramaniam (US 20140122522 A1) and in further view of Pinckney; Thomas (US 20160342902 A1).

Regarding dependent claim 6, Neystadt et al, Ventilla et al and GANAPATHY et al teach, the method of claim 1. 
Neystadt et al, Ventilla et al and GANAPATHY et al fails to explicitly teach, wherein identifying, by the computer system, the topic in the query comprises: identifying, by the computer system, the topic in the query using the artificial intelligence system that includes natural language processing.
Pinckney et al further teaches, wherein identifying, by the computer system, the topic in the query comprises: identifying, by the computer system, the topic in the query using the artificial intelligence system that includes natural language processing (Paragraph [0007] The present invention is related to collective knowledge systems, and more specifically to providing natural language computer-based topical advice based on machine learning (i.e., artificial intelligence) through user interaction).
Therefore it would have been obvious to one of the ordinarily skilled in the art at the time of the filing of the invention to have modified the teachings of Neystadt et al which is related to collective knowledge systems, and more specifically to providing natural language computer-based topical advice based on machine learning through user interaction as taught by Ventilla et al (Paragraph [0007]).
It would have been obvious to one of the ordinary skill in the art, to provide a method for finding similar users to the requesting user who has expertise in the category of the question. For example, the user may want advice about hotels in L.A. from people who have similar taste in hotels AND know something about L.A. hotels (such as either self-described knowledge or demonstrated knowledge based on their actions). Consideration may be given to how many prior questions/alerts they have been sent, how many they have already responded to, how helpful their responses have been, and the like. Similar users may be allowed to engage in a dialog with the requesting user to help inform the requesting user's decision or recommendation problem as taught by Pinckney et al (Paragraph [0188]).

Regarding dependent claim 14, Neystadt et al, Ventilla et al and GANAPATHY et al teach, the search augmentation system of claim 9. 
Neystadt et al, Ventilla et al and GANAPATHY et al fails to explicitly teach, wherein in identifying the topic in the query, the expert identifier identifies the topic in the query using the artificial intelligence system that includes natural language processing.
Pinckney et al further teaches, wherein in identifying the topic in the query, the expert identifier identifies the topic in the query using the artificial intelligence system that includes natural language processing (Paragraph [0007] The present invention is related to collective knowledge systems, and more specifically to providing natural language computer-based topical advice based on machine learning (i.e., artificial intelligence) through user interaction).  
Therefore it would have been obvious to one of the ordinarily skilled in the art at the time of the filing of the invention to have modified the teachings of Neystadt et al which is related to collective knowledge systems, and more specifically to providing natural language computer-based topical advice based on machine learning through user interaction as taught by Ventilla et al (Paragraph [0007]).
It would have been obvious to one of the ordinary skill in the art, to provide a method for finding similar users to the requesting user who has expertise in the category of the question. For example, the user may want advice about hotels in L.A. from people who have similar taste in hotels AND know something about L.A. hotels (such as either self-described knowledge or demonstrated knowledge based on their actions). Consideration may be given to how many prior questions/alerts they have been sent, how many they have already responded to, how helpful their responses have been, and the like. Similar users may be allowed to engage in a dialog with the requesting user to help inform the requesting user's decision or recommendation problem as taught by Pinckney et al (Paragraph [0188]).

Regarding dependent claim 22, Neystadt et al, Ventilla et al and GANAPATHY et al teach, the computer program product of claim 17, 
Neystadt et al, Ventilla et al and GANAPATHY et al fails to explicitly teach, wherein the second program code comprises: program code, stored on the computer-readable storage media, for identifying the topic in the query using the artificial intelligence system that includes natural language processing.  
Pinckney et al further teaches, wherein the second program code comprises: program code, stored on the computer-readable storage media, for identifying the topic in the query using the artificial intelligence system that includes natural language processing (Paragraph [0007] The present invention is related to collective knowledge systems, and more specifically to providing natural language computer-based topical advice based on machine learning (i.e., artificial intelligence) through user interaction).
Therefore it would have been obvious to one of the ordinarily skilled in the art at the time of the filing of the invention to have modified the teachings of Neystadt et al which is related to collective knowledge systems, and more specifically to providing natural language computer-based topical advice based on machine learning through user interaction as taught by Ventilla et al (Paragraph [0007]).
It would have been obvious to one of the ordinary skill in the art, to provide a method for finding similar users to the requesting user who has expertise in the category of the question. For example, the user may want advice about hotels in L.A. from people who have similar taste in hotels AND know something about L.A. hotels (such as either 

Conclusion
Applicant’s amendments/arguments necessitated the rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas (571) 272-0631 can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/S. R./ 
Examiner, Art Unit 2164
/William B Partridge/Primary Examiner, Art Unit 2183